UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):December 4, 2012 INTERNATIONAL FUEL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-25367 88-0357508 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 7777 Bonhomme, Suite 1920 St. Louis, Missouri (Zip Code) (Address of principal executive offices) (314) 727-3333 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act. oSoliciting material pursuant to Rule 14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.07.Submission of Matters to a Vote of Security Holders On December 4, 2012, International Fuel Technology, Inc. (the “Company”) held its annual meeting of stockholders.At this meeting, the following directors were elected to the Company’s Board of Directors:Jonathan R. Burst, Rex Carr, Michael Gianino, Gary Kirk and David B. Norris.All directors will serve until the Company’s next annual meeting and until their successors shall have been duly qualified and elected. The votes with respect to each nominee and with respect to the other matters voted on by stockholders at the meeting are set forth below: Proposal No. 1: Election of directors: For Withheld Broker Non-Votes Jonathan R. Burst Rex Carr Michael Gianino Gary Kirk David B. Norris Proposal No. 2: For Against Abstain Ratification of the appointment of the Company’s independent registered public accounting firm, BDO USA, LLP, for the fiscal year ending December 31, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 10, 2012 INTERNATIONAL FUEL TECHNOLOGY, INC. By: /s/ Jonathan R. Burst Name: Jonathan R. Burst Title: Chief Executive Officer
